USDC IN/ND case 3:20-cv-00242-RLM-MGG document 44 filed 08/04/21 page 1 of 9


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION


 THOMAS CLIFFORD REXROAT, JR.,

              Plaintiff,

                    v.                        CASE NO. 3:20-CV-242-RLM-MGG

 RON NEAL, RYAN STATHAM, and,
 NANCY MARTHAKIS, M.D.,

              Defendants.


                              OPINION AND ORDER

      Thomas Clifford Rexroat, Jr., a prisoner without a lawyer, is proceeding in this

case on three separate Eighth Amendment claims: (1) “an Eighth Amendment claim

for money damages against Sergeant Statham for using excessive force against him

on July 17, 2019”; (2) “an Eighth Amendment claim for money damages against

Dr. Marthakis for acting with deliberate indifference to serious medical needs by

providing inadequate treatment for the left shoulder since July 19, 2019”; and (3) “an

injunctive relief claim against Warden Neal in his official capacity to obtain the

medical care for his left shoulder as required by the Eighth Amendment.” ECF 7 at

4-5. The defendants have filed summary judgment motions in which they argue that

Mr. Rexroat didn’t exhaust his administrative remedies as 42 U.S.C. § 1997e(a)

requires. Mr. Rexroat filed a response and the defendants filed replies. Mr. Rexroat

also filed a document titled “Rebuttal” and supplemental evidence in support of his

opposition to the summary judgment motions. ECF 40, 41. While Northern District
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 44 filed 08/04/21 page 2 of 9


of Indiana Local Rule 56-1 doesn’t provide for the filing of either a surreply or

supplemental materials, in the interests of justice, the court has considered the

additional material.

      Prisoners cannot bring an action in federal court with respect to prison

conditions “until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative remedies have

been exhausted must be dismissed; the district court lacks discretion to resolve the

claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). The

law takes a “strict compliance approach to exhaustion.” Dole v. Chandler, 438 F.3d

804, 809 (7th Cir. 2006). “To exhaust remedies, a prisoner must file complaints and

appeals in the place, and at the time, the prison’s administrative rules require.” Pozo

v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). “[A] prisoner who does not

properly take each step within the administrative process has failed to exhaust state

remedies.” Id. at 1024. “Failure to exhaust is an affirmative defense that a defendant

has the burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

      Summary judgment must be granted when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Federal

Rule of Civil Procedure 56(a). A genuine issue of material fact exists when “the

evidence is such that a reasonable [factfinder] could [find] for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a

genuine issue of material fact exists, the court must construe all facts in the light


                                          2
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 44 filed 08/04/21 page 3 of 9


most favorable to the non-moving party and draw all reasonable inferences in that

party’s favor. Heft v. Moore, 351 F.3d 278, 282 (7th Cir. 2003). A party opposing a

properly supported summary judgment motion can’t just rely on allegations or

denials in its own pleading, but rather must “marshal and present the court with the

evidence she contends will prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621

F.3d 651, 654 (7th Cir. 2010). “[I]nferences relying on mere speculation or conjecture

will not suffice.” Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir.

2009). Summary judgment “is the put up or shut up moment in a lawsuit . . . .”

Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

      The parties don’t dispute that Mr. Rexroat’s Eighth Amendment claims were

grievable under the Offender Grievance Process, an administrative system

established by the Indiana Department of Correction to internally resolve prisoner

concerns and complaints regarding their conditions of confinements. Nor do they

dispute that Mr. Rexroat submitted a formal grievance concerning the matters at

issue in this lawsuit, or that the Grievance Specialist refused to consider that

grievance on the ground that it was untimely. The Offender Grievance Process

requires that the offender submit his formal grievance “no later than ten (10)

business days from the date of the incident giving rise to the complaint or concern.”

ECF 30-1 at 9. Mr. Rexroat submitted his grievance on November 20, 2019, asserting

that excessive force was used against him on July 17, 2019 by two correctional




                                          3
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 44 filed 08/04/21 page 4 of 9


officers. 1 The correctional officers allegedly broke or dislocated Mr. Rexroat’s left

clavicle when they “gripp[ed] [him] at [his] elbows” and “dragged” him to the medical

unit after he suffered a seizure in his dormitory. ECF 30-3 at 2. Mr. Rexroat was then

put in a concrete suicide cell from which he continuously complained about pain in

his shoulder and put in at least three formal requests for an x-ray to be taken.

Nothing was done about his complaints for some three and a half months. Id. An x-

ray was finally taken and revealed that Mr. Rexroat had suffered a dislocated

shoulder. Id. As of the filing of his grievance, Mr. Rexroat had “yet to be notified of

the x-ray results in writing,” and his left shoulder was “still in regular pain.” Id.

       If a grievance is properly rejected as untimely, the prisoner hasn’t properly

exhausted his administrative remedies. Pozo v. McCaughtrey, 286 F.3d at 1025. If

the state misapplies its time limits or somehow prevents a prisoner from complying

with them, the prisoner may be excused from his failure to exhaust his administrative

remedies. See Woodford v. Ngo, 548 U.S. 81, 102 (2006) (stating that a prisoner can

be excused from exhausting his administrative remedies if the grievance process was

effectively unavailable to him). The issues here are whether the state properly

applied its time limits to preclude Mr. Rexroat’s grievance and whether Mr. Rexroat

is excused from those time limits because the grievance process was unavailable to

him.




1Mr. Rexroat did not know who the correctional officers were when he filed his grievance,
but one was later identified to be Sergeant Statham.

                                             4
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 44 filed 08/04/21 page 5 of 9


      Grievance Specialist Joshua Wallen says that Mr. Rexroat’s grievance “listed

the date of incident about which he was grieving as July 17, 2019,” but he didn’t file

his grievance until more than four months later. ECF 25-1 at 9 (¶ 34). That

Mr. Rexroat wrote “July 17, 2019” in the box on the grievance form asking for the

“date of the incident” isn’t dispositive of whether his grievance was timely. See

Goroumi v. Marthakis, No. 3:19-CV-400 DRL-MGG, 2021 WL 1549735, at *2 (N.D.

Ind. Apr. 19, 2021) (stating that “the [IDOC] Grievance Policy does not even require

that [the prisoner] list a proper incident date”). Instead, to assess the timeliness of

Mr. Rexroat’s grievance, the court first will consider Mr. Rexroat’s deliberate

indifference claims against Warden Neal and Dr. Marthakis, and then consider his

excessive force claim against Sergeant Statham.



                            Deliberate Indifference Claims

      The description of his complaint in the grievance form indicates that

Mr. Rexroat was complaining about more than the initial incident in which he was

injured; he was complaining about a continuing failure to treat the injury. This is

shown by the “statement of your complaint” portion of the form, where Mr. Rexroat

wrote that he was “still in regular pain,” as well as in the “statement of relief” portion

of the form, where Mr. Rexroat wrote that he “want[ed] the results from [his] x-ray”

and that he “want[ed] to wake up in the mornings without pain.” ECF 3-3 at 2. If it

wasn’t entirely clear from Mr. Rexroat’s grievance as initially presented that he was

complaining of an ongoing failure to treat, Mr. Rexroat clarified this aspect of his


                                            5
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 44 filed 08/04/21 page 6 of 9


grievance when he responded to the Return of Grievance. When Mr. Rexroat received

the Return of Grievance, he sent Grievance Specialist Wallen a written request for

an appeal form, stating that he wanted to contest the finding that his grievance was

untimely. Mr. Rexroat explained that (1) his “left shoulder is noticeably broken”;

(2) he is “in constant pain, some days worse than others”; (3) it seemed to him “like

staff and medical are trying to wait [him] out”; and, most directly (4) “[t]his is an

ongoing issue.” ECF 1-1 at 15-16 (emphasis added).

       Warden Neal and Dr. Marthakis characterize Mr. Rexroat’s complaint as being

limited to the x-ray, but that reading ignores those portions of the grievance that go

beyond the x-ray in asking for medical treatment for his dislocated shoulder following

the x-ray. A continued refusal to provide medical treatment lasts “for as long as the

defendants ha[ve] the power to do something about [the medical] condition,” and

“every day” of failing to treat the condition is “a fresh infliction of punishment.” Heard

v. Sheahan, 253 F.3d 316, 318 (7th Cir. 2001) (discussing claim accrual for statute of

limitations purposes). Like the defendant in Weiss v. Barribeau, 853 F.3d 873 (7th

Cir. 2017), Warden Neal and Dr. Marthakis haven’t “explain[ed] why it was too late

[for Mr. Rexroat] . . . to file a grievance about an untreated injury that ha[s] caused

continuous pain ever since the [incident] in which the injury had been inflicted.” Id.

at 874. Mr. Rexroat’s grievance submissions alerted Grievance Specialist Wallen to

the on-going nature of his complaint insofar as his medical treatment was concerned. 2


2Dr. Marthakis argues that Mr. Rexroat’s grievance didn’t mention her by name. But
Dr. Marthakis doesn’t point to anything in the Grievance Process that would require the
offender to identify the name of the responsible prison official in the grievance form.
Indeed, “it would be unreasonable to expect that, for every set of facts, an inmate will be
                                              6
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 44 filed 08/04/21 page 7 of 9


Yet Grievance Specialist Wallen responded to Mr. Rexroat’s request for an appeal

form without acknowledging Mr. Rexford’s clarification therein that he was

complaining about a continuing harm.

       Grievance Specialist Wallen refused Mr. Rexroat’s request for an appeal form

by stating that “[Mr. Rexroat] ha[d] no grievances logged to appeal.” ECF 1-1 at 15.

No grievances had been “logged to appeal,” of course, because Mr. Rexroat’s grievance

had been rejected as untimely, and it was that finding which Mr. Rexroat was seeking

to appeal. By refusing to consider Mr. Rexroat’s grievance despite the presentation of

an ongoing claim regarding lack of medical treatment, Grievance Specialist Wallen

made the grievance process unavailable to Mr. Rexroat, thereby excusing his failure

to exhaust.



                                  Excessive Force Claim

       Mr. Rexroat’s November 2019 grievance against Sergeant Statham for

excessive force was untimely because it was filed well over ten days after the July 17,

2019, incident in which Sergeant Statham allegedly used excessive force. The only

question for purposes of administrative exhaustion is whether grievance proceedings

were “available” to Mr. Rexroat in the ten-day timeframe.




able to peel back layers of bureaucracy and match a disputed decision with the prison
employee responsible for that decision.” Glick v. Walker, 385 F. App’x 579, 582 (7th Cir.
2010). In addition, the grievance form itself didn’t ask Mr. Rexroat to identify any prison
officials by name, and Mr. Rexroat was never informed that his grievance was rejected for
this reason. See Maddox v. Love, 655 F.3d 709, 722 (7th Cir. 2011).

                                              7
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 44 filed 08/04/21 page 8 of 9


      In his unsworn response to the summary judgment motion, Mr. Rexroat seeks

to be excused from the administrative exhaustion requirement, arguing he was

housed in a unit that was on lockdown for 23 hour a day beginning on the date of the

incident through November 2019, and “every attempt to . . . get an understanding of

the grievance process was an absolute battle.” ECF 31 at 4. Mr. Rexroat also says

that, when he returned to F-dorm, he was “finally advised on how to exhaust the

grievance process, by Counselor Sizemore.” Id. These vague, unsworn statements

don’t explain what Mr. Rexroat did or when he did it. An inmate must offer specifics

about his attempts to exhaust to create a genuine issue of fact. See Schultz v. Pugh,

728 F.3d 619, 620 (7th Cir. 2013) (without specifics about why the prisoner was

unable to exhaust, summary judgment for the defendants was proper); Dale v.

Lappin, 376 F.3d 652, 655-656 (7th Cir. 2004) (observing that vague assertions are

not sufficient to create a genuine issue that prison officials interfered with inmate’s

ability to exhaust).

      As noted earlier, summary judgment “is the put up or shut up moment in a

lawsuit . . . .” Springer v. Durflinger, 518 F.3d at 484. With the summary judgment

motion, Mr. Rexroat was provided a copy of Northern District of Indiana Local Rule

56-1 and a notice which cautioned him “to carefully read—and follow—all the rules”

because “[t]he outcome of this case may depend on it.” ECF 28 at 1. Local Rule 56-

1(b)(1(B) requires a party opposing a summary judgment motion to provide materials

that raise a genuine issue with the response. Mr. Rexroat has not done so. His vague

description of a “battle” to learn about the details of the grievance process


                                          8
USDC IN/ND case 3:20-cv-00242-RLM-MGG document 44 filed 08/04/21 page 9 of 9


acknowledges he knew there was a grievance process. Yet Mr. Rexroat says nothing

about what he did - or even whether he did anything - during the ten business days

provided for filing a grievance following the event in question. He doesn’t

demonstrate the process was unavailable because he couldn’t learn how to file a

grievance. At most he implies he struggled at unknown times and in unknown ways

to file a grievance he knew he needed to file. District courts “may strictly enforce local

summary-judgment rules” even against parties who are unrepresented by counsel.

McCurry v. Kenco Logistics Servs., LLC, 942 F.3d 783, 787 (7th Cir. 2019). Mr.

Rexroat was given the opportunity to provide a specific explanation as to why he could

not exhaust. His vague assertions don’t create a genuine dispute, so summary

judgment must be granted in favor of Sergeant Statham.

      For these reasons:

      (1)    The Motion for Summary Judgment filed by Dr. Marthakis (ECF 22) is

DENIED; and

      (2)    The Motion for Summary Judgment filed by Warden Neal and Sergeant

Statham (ECF 27) is DENIED as to Warden Neal and GRANTED as to Sergeant

Statham.

      SO ORDERED on August 4, 2021.

                                                s/ Robert L. Miller, Jr.
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            9
